 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 291 
In the House of Representatives, U. S.,

November 2, 2009
 
RESOLUTION 
Recognizing the crucial role of assistance dogs in helping wounded veterans live more independent lives, expressing gratitude to The Tower of Hope, and supporting the goals and ideals of creating a Tower of Hope Day. 
 
 
Whereas the brave men and women defending America’s democracy in Iraq and Afghanistan are in harms way; 
Whereas thousands of America’s returning veterans were seriously wounded in combat, including brain injuries, single and double amputations, and other traumatic wounds; 
Whereas these brave soldiers return to the United States and spend weeks, months, and years in hospitals recovering, and return to their homes needing assistance to regain their independence; 
Whereas these recovering soldiers who are teamed up with assistance dogs lead more comfortable and more independent lives; 
Whereas these dogs provide assistance to wounded veterans while walking, going up and down stairs, and getting up from a sitting or fallen position, and also pick up dropped articles, retrieve items from a distance, pull manual wheelchairs a short distance, turn lights on and off, and perform other important daily tasks; 
Whereas assistance animals offer priceless companionship and unconditional love on a daily basis; 
Whereas there are fewer than 75 veterans from Iraq and Afghanistan who currently have assistance dogs because they either cannot afford them or do not know about the benefits that assistance dogs provide; 
Whereas severely wounded veterans currently have to wait up to two years before they can receive an assistance animal; 
Whereas The Tower of Hope was created following the attacks of September 11, 2001, to bring hope to wounded veterans by providing them with assistance dogs at no cost; and 
Whereas The Tower of Hope has substantially improved many lives by raising funds for the training of assistance dogs, providing grants for American combat wounded veterans, and advocating for the benefits of these animals: Now, therefore, be it  
 
That the House of Representatives— 
(1)acknowledges the importance of assistance dogs in helping combat-wounded veterans live happier and more independent lives; 
(2)applauds the outstanding work of The Tower of Hope and its dedication to training and providing assistance dogs to wounded veterans, as well as educating people about the benefits of such animals; 
(3)expresses deep gratitude and support to volunteers and donors who have made this great program possible by generously offering time and funds; 
(4)encourages the general public to support wounded veterans by volunteering or donating to help train assistance dogs; 
(5)calls for a vigorous promotion of, and advocacy for, the benefits of assistance animals for physicians and the general public; and 
(6)supports the goals and ideals of creating a Tower of Hope Day in honor of wounded American veterans and their service dogs, the work of The Tower of Hope, and the many generous donors. 
 
Lorraine C. Miller,Clerk.
